DETAILED ACTION

Status of Claims
Claims 11 – 16 & 18 – 22 were previously pending and subject to a final office action mailed 12/10/2021. Claim 11 was amended and claims 18 & 22 were cancelled in a reply filed 03/03/2022. Claims 11 – 16 & 19 – 21 have been examined and are subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 03/03/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 11 and the previous rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 03/03/2022 with respect to the previous rejections of the claims under 35 USC 101 have been considered but are not persuasive.

Applicant argues on pp. 7 – 8, with respect to the previous rejection under 35 USC 101, that “performing the delivery by a drone, wherein the vehicle sends the drone from the 

Examiner respectfully disagrees, and notes that the involvement of the drone in the claims is extra-solution activity. For example, the limitations, “wherein the delivering is performed by a drone, and wherein the vehicle sends the drone from the vehicle to collect the item from the at least one sales facility and to deliver the item to the vehicle,” merely generally link the judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)) and is not indicative of integration into a practical application. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)). (See MPEP § 2106.05(b)(III)))  

Examiner further submits that the functionality of “wherein the delivering is performed by a drone, and wherein the vehicle sends the drone from the vehicle to collect the item from the at least one sales facility and to deliver the item to the vehicle” is extra-solution activity that is merely appended to the abstract idea. The extrasolution activity of “wherein the delivering is performed by a drone, and wherein the vehicle sends the drone from the vehicle to collect the item from the at least one sales facility and to deliver the item to the vehicle” is well-understood, routine, conventional activity that is merely appended to the judicial exception, as evidenced by the generic description of this functionality in the instant specification, para. [0015]: “The drone is sent out from the vehicle... That is to say… the vehicle has its own drone in order to collect the purchased items, such that the vehicle's own drone takes over the delivery. With the vehicle's own drone, the at least one sales facility thus makes use of this drone belonging to the vehicle to deliver the at least one item listed on the shopping list to the vehicle, i.e.. the at least one sales facility delivers the at least one item listed on the shopping list to the 

Applicant next argues, on pg. 8, that “the delivery is performed by the recited drone, not by conventional delivery machines such as trucks or airplanes.”

Examiner finds this argument unpersuasive in view of the generic description of this functionality in the instant specification, para. [0015]: “The drone is sent out from the vehicle... That is to say… the vehicle has its own drone in order to collect the purchased items, such that the vehicle's own drone takes over the delivery. With the vehicle's own drone, the at least one sales facility thus makes use of this drone belonging to the vehicle to deliver the at least one item listed on the shopping list to the vehicle, i.e.. the at least one sales facility delivers the at least one item listed on the shopping list to the vehicle by means of the drone of the vehicle,” illustrating that the use of a drone is no more than insignificant extra-solution activity appended to the judicial exception (also see Berkheimer Memo, § (III.)(A.)(1.)).   

Applicant next argues, on pg. 8, that “performing the delivery by a drone, wherein the vehicle sends the drone from the vehicle to collect the item from the at least one sales facility and to deliver the item to the vehicle, demonstrates that claim 11 recites additional elements that amount to significantly more than the alleged abstract idea under Step 2B of the 2019 PEG.”

Examiner respectfully disagrees, because performing the item delivery with a drone does not amount to an improvement to a computing device, drone, or any other technology. For example, the functionality of “wherein the delivering is performed by a drone, and wherein the vehicle sends the drone from the vehicle to collect the item from Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity.” For example, as recited in the instant specification, in paragraph 15, the improvement that arise from using the car’s own drone is described as: “As a result of this use of the vehicle's own drone, for example, sales facilities that themselves do not have their own drone and with which a delivery in another manner would not be possible, for example in relation to the required delivery time, can also deliver goods to the vehicle. Thus, a number of sales facilities coming into consideration is increased, such that the probability of the respective item being able to be delivered is higher, and, in addition, cost advantages of different sales facilities can be used.” As shown, the improvements that are yielded from the recited drone delivery in claim 11 are “economic or other tasks” such as “cost advantages.” The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. The claims are not directed to an improvement in the functionality of a computing device, a drone, or other technology; thus, the claims are directed to a judicial exception without significantly more, and the 101 rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 – 16 & 19 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “relaying by a user… a shopping list,” “sending… a shopping request corresponding to the shopping list,” “delivering… an item listed on the shopping list,” and “wherein the sending is only done… at a standstill.”
	
2A Prong 1: The limitations of “relaying by a user… a shopping list,” “sending… a shopping request corresponding to the shopping list,” “delivering… an item listed on the shopping list,” and “wherein the sending is only done… at a standstill,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial transaction (including advertising, marketing, or sales activities or behaviors and business relations), without the recitation any computer components.  That is, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For example, the functions in the context of this claim encompass requesting a store to deposit ordered items into a vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (including sales activities or behaviors; business relations). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. The additional elements of “user,” “vehicle,” “sales facility,” and “item” are recited at a high level of generality merely limit the field of use of the judicial exception to the field of shipping. The functionality of “relaying by a user of a vehicle a shopping list to the 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “user,” “vehicle,” “sales facility,” and “item” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The functionality of “relaying by a user of a vehicle a shopping list to the vehicle” and “sending by the vehicle a shopping request corresponding to the shopping list to a sales facility or a plurality of sales facilities” is directed limitations found by the courts to be well-understood, routine and conventional activity (see MPEP § 2106.05(d)(II), noting ‘receiving or transmitting data over a network’).  The extrasolution activity of “wherein the delivering is performed by a drone, and wherein the vehicle sends the drone from the vehicle to collect the item from the at least one sales facility and to deliver the item to the vehicle” is well-understood, routine, conventional activity that is merely appended to the judicial exception, as evidenced by the generic description of this functionality in the instant specification, para. [0015]: “The drone is sent out from the vehicle... That is to say… the vehicle has its own drone in order to collect the purchased items, such that the vehicle's own drone takes over the 

Dependent claims 12 – 16 & 19 – 21 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional elements of “vehicle,” “electrical charging device,” “item,” “sales facility,” “drone,” “person,” “closing element,” and “ drone charging station” in dependent claims are recited at a high level of generality and merely limits the field of use to the shipping industry as well as a generally links the claims to the technological environment of drones. The limitations of the claims, when taken alone and as an ordered combination, do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker (US 20140136414 A1), in view of Imai et al. (US 20210012600 A1), in view of Luckay et al. (US 20180158018 A1).

As per claim 11, Abhyanker discloses a method for making a purchase, comprising the steps of:



	• sending by the vehicle a shopping request corresponding to the shopping list to a sales facility or a plurality of sales facilities ([0656], “the autonomous neighborhood vehicle 100 to relay the list to the store.”); 

Regarding the following limitation, Abhyanker, as stated above, discloses wherein a vehicle sends a shopping request to a sales facility. To the extent to which Abhyanker does not appear to explicitly disclose: 

	• wherein the sending is only done when the vehicle is at a standstill, 

Imai, in [0069], teaches wherein a vehicle sends a delivery system its parking position as a delivery location when it is in a parked position. Also see Fig. 5, S71 & [0133], noting that the vehicle which is “parked in parking lot,” transmits its position to the delivery system in order to receive a delivery to the parked vehicle as per at least [0058], [0134], & [0145]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Imai in the method of Abhyanker so that “the user can easily make the delivery request of the article to the vehicle,” while avoiding the user having to tell the store “the parking position of the vehicle at the time of requesting the delivery,” as evidenced by Imai ([0009]).

Regarding the limitations, 

• delivering from at least one sales facility an item listed on the shopping list to the vehicle, wherein the delivering is performed by a drone, and wherein the vehicle 

Abhyanker, in [0657], discloses that an “employee” delivers the ordered items to the parked autonomous vehicle from the sales facility. Abhyanker, in [0472], further discloses wherein the parked autonomous vehicle deploys a drone from within the autonomous vehicle to perform a “pick-up” assignment, which, as per the example pickup operation in [0473], entails the autonomous vehicle opening its trunk so that the drone can “unfold and/or configure itself into an operational condition” to “complete the pick-up, delivering the wallet to the restaurant, re-collapse itself, and return to the trunk of the autonomous car,” which highly suggests, but does not appear to explicitly disclose wherein the drone is sent by the vehicle to pick up the item and then deliver the item to the vehicle. 

However, Luckay, in Fig. 13 & [0110] & [0112] – [0114], describes a process in which a “mothership” vehicle sends “an autonomous delivery unit (ADU)” to retrieve an item from a pick-up location ([0113]), then returns to the mothership vehicle with the item ([0114]). As per [0060], “the mothership 205 configured for aerial ADU 110 use can be a land based vehicle.” Also see [0025], noting that a pick-up operation includes: “subsequent to the mothership receiving the first ADU causing an automated loading mechanism of the mothership to retrieve a first item from the first ADU; and causing the automated loading mechanism to place the first item into a storage location within the mothership.” Also see [0091], noting that picked up items that have been “recovered” are “returned to a storage location inside the freight bay of the mothership” vehicle.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the sales facility of Abhyanker for the pick-up location of Luckay. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, it would have been obvious to one of 

As per claim 19, Abhyanker / Imai / Luckay discloses the limitations of claim 11. Regarding the following limitation, Abhyanker, in [0656], discloses transmitting a shopping list from the vehicle to the at least one sales facility, and in [0107], further discloses a “passcode” to unlock an “electronic locking mechanism 106” of “the autonomous neighborhood vehicle 100” which “may keep the contents of the autonomous neighborhood vehicle 100 secure.” To the extent to which Abhyanker does not appear to explicitly disclose:

• authorizing the drone in relation to the vehicle by transmitting a verification code from the vehicle to the at least one sales facility in order to enable opening of a closing element and depositing of the item in the vehicle,

Imai, in Fig. 8, [0155], & [0157], teaches that the delivery system transmits a virtual key to a delivery person terminal. As per [0159] – [0162], the virtual key is used by the delivery person to open the vehicle and deposit the item. 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “virtual key” of Imai for the “shopping list” of Abhyanker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.




Claims 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Imai / Luckay, in view of Ross (US 20120262112 A1).

As per claim 12, Abhyanker / Imai / Luckay discloses claim 11. Regarding the following limitation, Abhyanker, in [0131], discloses wherein the “autonomous neighborhood vehicle 100” can recharge its battery at a charging station. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Ross teaches: 

	• wherein the vehicle has a traction battery that is chargeable by an electrical charging device external to the vehicle and wherein during the standstill the vehicle is parked to charge the traction battery on the electrical charging device (See Fig. 4 & [0081], noting “an electric station 400 is located in a parking lot.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ross in the method of Abhyanker / Imai / Luckay with the motivation to provide “customers 202 with time to charge their vehicle while shopping or at an event, therefore not having to wait for the charge to complete,” as evidenced by Ross ([0081]).

As per claim 13, Abhyanker / Imai / Luckay / Ross discloses claim 12. Regarding the following limitation, Abhyanker, in [0131], discloses wherein the “autonomous neighborhood vehicle 100” can recharge its battery at a charging station. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Ross teaches: 

	• wherein during the standstill the vehicle is electrically connected to the electrical charging device (See Fig. 4 & [0081], noting charging a vehicle that is parked. Also see [0059], noting wherein “The electric vehicle charger 206 may provided a direct connection cord to a vehicle. The vehicle may provide the direct connection cord to the electric vehicle charger 206.” Also see Fig. 6 & [0098], noting wherein, “as the embodiments illustrated in FIGS. 6 and 7, disclose the electric station 600, 700 provides 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ross in the method of Abhyanker / Imai / Luckay / Ross with the motivation to “monitor battery voltage, current flow of electricity, overall temperature of the battery, and other vehicle diagnosis to ensure proper vehicle maintenance and charge” and “the amount of electricity the customer 202 uses,” as evidenced by Ross ([0059]).

Claims 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Imai / Luckay, in view of Habbaba et al. (US 20190311327 A1).

As per claim 14, Abhyanker / Imai / Luckay discloses claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Imai teaches wherein:

	• the vehicle remains stationary in a position in which the vehicle performs the sending until delivery of the item (See [0069], noting that a vehicle sends a delivery system its parking position. Also see Fig. 5, S71 & [0133], noting that the vehicle which is “parked in parking lot,” transmits its position to the delivery system in order to receive a delivery to the parked vehicle as per at least [0058], [0134], & [0145].). Rationale to combine Imai persists.

Regarding the following limitation, Abhyanker, in [0656], discloses wherein the vehicle relays the shopping request to the store. To the extent to which Abhyanker does not appear to explicitly disclose wherein the shopping request and vehicle position are sent together, Habbaba teaches this element:

	• wherein the vehicle sends the position together with the shopping request to the sales facility or the plurality of sales facilities ([0022], [0033], [0035]).

Examiner’s note: Habbaba additionally teaches wherein the vehicle remains stationary in a position in which the vehicle performs the sending until delivery of the item in [0041], noting that “After an order has been placed, the receiving vehicle 104 may remain stationary” until order delivery, as per [0042] – [0043].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Habbaba in the method of Abhyanker / Imai / Luckay with the motivation to “provide for convenience to owners,” as evidenced by Habbaba ([0010]).

As per claim 16, Abhyanker / Imai / Luckay discloses claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Habbaba teaches:

	• sending a confirmation to the vehicle by the at least one sales facility before the delivering (See Fig. 3 & [0046], noting that “The delivery service system 102 may communicate with the receiving vehicle 104 to confirm …a location of the receiving vehicle 104 at 308.”). Rationale to combine Habbaba persists.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Imai / Luckay, in view of Kumar et al. (US 20120101914 A1).

As per claim 15, Abhyanker / Imai / Luckay discloses claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Kumar teaches:

	• performing a prioritization by the vehicle in an event of offers arriving from several of the plurality of sales facilities (Examiner’s note: It is noted that this is an optional limitation, as Abhyanker discloses sending by the vehicle a shopping request corresponding to the shopping list to a sales facility ([0656]). However, Kumar teaches this optional limitation in [0058], noting wherein “the transaction services searches items 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Kumar in the method of Abhyanker / Imai / Luckay with the motivation to “provide value-added services directly to the end users” by “identify[ing] the best sale prices from each service provider system,” as evidenced by Kumar ([0058]).

Claims 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker / Imai / Luckay, in view of Briggs et al. (US 20190122177 A1).

As per claim 20, Abhyanker / Imai / Luckay discloses the limitations of claim 11. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Briggs teaches:
	
• the step of moving the drone to a predetermined drone parking position after depositing the item in the vehicle (Fig. 6, steps 603, 605, and [0066], noting that once drone delivery is complete, the drone moves to “the nearby drone charging station 20” to recharge.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drone delivery of Briggs in the method of Abhyanker / Smith / Briggs with the motivation to “increase an effective range or improve a performance of the drone delivery system,” as evidenced by Briggs ([0026]).

claim 21, Abhyanker / Imai / Luckay / Briggs discloses the limitations of claim 20. To the extent to which Abhyanker does not appear to explicitly disclose the following limitation, Briggs teaches:
	
• wherein the predetermined drone parking position is a drone charging station (Fig. 6, steps 603, 605, and [0066], noting that once drone delivery is complete, the drone moves to “the nearby drone charging station 20” to recharge.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drone delivery of Briggs in the method of Abhyanker / Smith / Briggs with the motivation to “increase an effective range or improve a performance of the drone delivery system,” as evidenced by Briggs ([0026]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628